DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11044038. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- Regarding to claims, the Patent discloses a method for wireless communication, comprising: transmitting, by the base station, configuration information of a set of slot structures to a user equipment (UE) via a high-layer signaling (see claim 1, lines 1-3 of Patent); transmitting, by a base station, a data packet to a user equipment using a first slot structure of the set of slot structures (see claim 1, lines 4-5 of Patent); adjusting, by the base station, the first slot structure to a second slot structure within a preset duration (see claim 1, lines 14-17 of Patent); notifying, by the base station, the UE that the data packet transmitted using the first slot structure is corrupted (see claim 1, lines 6-13 of Patent); and rescheduling the data packet using another resource according to the adjusted second slot structure (see claim 1, lines 18-19 of Patent).
	- With respect to the different between the Patent and the Application such as “a search space of a common downlink control channel indicating uplink or downlink configuration information for subsequent k slots, wherein k is a positive integer”.  It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6, 8-11,13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No. 20120230273).
- With respect to claims 1 and 11, He teaches a method for wireless communication, comprising: transmitting, by the base station, configuration information of a set of slot structures to a user equipment (UE) via a high-layer signaling; transmitting, by a base station, a data packet to a user equipment using a first slot structure of the set of slot structures (e.g. the eNB configures the frame structure as in par. 8, 12; “uplink subframes and downlink subframes for different frame structures take different ratios and are put in different positions, so different frame structures configurations correspond to three different timing relations. In an existing TD-LTE system, when traffic volume change leads to the eNB trying to change the frame structure configuration”); adjusting, by the base station, the first slot structure to a second slot structure within a preset duration (e.g. step 4 in Fig. 3); notifying, by the base station, the UE that the data packet transmitted using the first slot structure is corrupted (see par. 12 “the eNB uses a paging mechanism to notify the UE in the cell to reread new SIB1 messages, a new frame structure configuration is obtained, and a new timing relation is adopted for HARQ transmission during subsequent communication process”); and rescheduling the data packet using another resource according to the adjusted second slot structure (see step 5 in Fig. 3).  He explicitly fails to teach the preset duration however it would have been obvious to a person of ordinary skilled in the art before the effective filling data was made to understand the time relations in He’s invention consider the same as preset duration.
- With respect to claims 3, 10, 13, 20, He teaches wherein the adjusting the first slot structure to the second slot structure is determined based on a capability of the UE (par. 12 “when traffic volume change leads to the eNB trying to change the frame structure configuration”).  
- With respect to claims 4, 8, 14, 18, He teaches wherein the notifying the UE comprises: transmitting, by the base station, a physical layer signaling to the UE indicating the adjusted second slot structure (e.g. par. 123 with pbch).  
- With respect to claims 5, 9, 15, 19, He teaches wherein the adjusting the first slot structure to the second slot structure comprises: changing an uplink or downlink configuration attribute of subsequent t slots or s mini- slots, wherein t and s are positive integers (e.g. Fig. 1 and 2 show UL and DL).  
- With respect to claims 6, 16, He teaches a method for wireless communication, comprising: receiving, by a user equipment (UE), configuration information about a group of slot structures via a high-layer signaling from a base station (e.g. step. 1 in fig. 3); receiving, by the UE, a data packet from the base station using a first slot structure of the set of slot structures (e.g. step 2 in Fig. 3); receiving, by the UE, a notification from the base station indicating that the data packet transmitted using the first slot structure is corrupted (e.g. step 3 and par. 12 “n a TD-LTE system, uplink subframes and downlink subframes for different frame structures take different ratios and are put in different positions, so different frame structures configurations correspond to three different timing relations. In an existing TD-LTE system, when traffic volume change leads to the eNB trying to change the frame structure configuration, the eNB uses a paging mechanism to notify the UE in the cell to reread new SIB1 messages”); and receiving the data packet using a rescheduled resource according to an adjusted second slot structure (e.g. step 5 in fig. 5).  He explicitly fails to teach the slot structure’s corruption however it would have been obvious to a person of ordinary skilled in the art before the effective filling data was made to understand the traffic volume change in He’s invention consider the same as corruption.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No. 20120230273) in view of Chen et al. (Pub. No. 20160255639).
- With respect to claims 2, 12, He fails to teach wherein the adjusting the first slot structure to the second slot structure is determined based on a priority level of a channel, a signal, or a link.  Chen discloses priority value for dynamic adjustment (see Par. 70), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement Chen’s invention into He’s invention for dynamic adjustment include priority value.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471